

Exhibit 10.5(g)
BRIGGS & STRATTON CORPORATION
RESTRICTED STOCK UNIT AWARD AGREEMENT




THIS RESTRICTED STOCK UNIT AWARD AGREEMENT, dated as of this ____ day of
_________ 20__, is made by BRIGGS & STRATTON CORPORATION (the “Company”) to
«Name» (the “Employee”).


WHEREAS, the Company believes it to be in the best interests of the Company and
its shareholders to provide an incentive for certain of its key employees to
work for and manage the affairs of the Company in such a way that its shares
become more valuable; and


WHEREAS, the Employee is a key employee of the Company or one of its
subsidiaries or affiliates.


NOW, THEREFORE, in consideration of the premises, the Company hereby awards
Restricted Stock Units to the Employee on the terms, conditions and restrictions
hereinafter set forth.


1.    AWARD. The Company hereby awards to the Employee «Number» Restricted Stock
Units on the date hereof (the “Award Date”). Restricted Stock Units are the
right to receive in the future common stock of the Company in accordance with
this Agreement and Article 9 of the Company’s 2014 Omnibus Incentive Plan (the
“Plan”).


2.    PERIOD OF RESTRICTION. The Restricted Stock Units shall be forfeitable as
described below until it becomes vested upon the first to occur, if any, of the
following events:


(a)    The termination of the Employee’s employment with the Company or a
subsidiary by reason of disability or death.


(b)    Three (3) years from the Award Date.


(c)    A change in control of the Company as defined in Article 2.8 of the Plan.


The period of time during which the Restricted Stock Units are forfeitable is
referred to as the “Period of Restriction.” If the Employee’s employment with
the Company or one of its subsidiaries or affiliates terminates during the
Period of Restriction for any reason other than retirement, disability or death,
the Restricted Stock Units shall be forfeited to the Company on the date of such
termination, without any further obligations of the Company to the Employee and
all rights of the Employee with respect to the Restricted Stock Units shall
terminate. If the Compensation Committee of the Company’s Board of Directors
determines that (i) the Employee has breached any of the obligations referenced
in Section 3 of this Agreement during the Period of Restriction or (ii) the
Restricted Stock Units were awarded with respect to (A) a Plan Year for which
there has been a material restatement of the Company’s annual report to the SEC
due to negligence or misconduct by one or more persons or (B) any subsequent
Plan Year having awards materially affected by the


1



--------------------------------------------------------------------------------




restatement, the Company shall be entitled to declare all or any portion of any
unvested Restricted Stock Units awarded under this Agreement to be forfeited.


Notwithstanding any provisions to the contrary, the Employee may not extend the
Period of Restriction.


As used in this Section of this Agreement, “disability” shall have the meaning
stated in Article 2.15 of the Plan, and “retirement” shall mean any termination
of employment by the Employee or the Company for reason other than death after
the Employee has achieved 30 years of service, age 62 with at least 10 years of
service or age 65.


3.    RESTRICTIVE COVENANTS. It shall be a condition to the effectiveness of
this Agreement that the Employee shall have signed an employment or other
agreement containing customary provisions relating to noncompetition during
employment, nonsolicitation of employees and customers following employment,
confidentiality and assignment of inventions to the Company, in the form
proposed by the Company.


4.    RIGHTS DURING PERIOD OF RESTRICTION. During the Period of Restriction, the
Employee shall not receive any certificate with respect to Restricted Stock
Units and shall have no right to vote the Restricted Stock Units or to receive
cash dividends, stock dividends and other distributions made with respect to the
Restricted Stock Units; however, amounts equal to any dividends or other
distributions declared during the Period of Restriction with respect to the
Restricted Stock Units will be awarded, automatically deferred and deemed to be
reinvested in additional Restricted Stock Units. The Restricted Stock Units may
not be sold, assigned, transferred, pledged or otherwise encumbered during the
Period of Restriction, except by will or the laws of descent and distribution.


5.    BOOK ACCOUNT. The Restricted Stock Units, including the original award and
any additional units attributable to cash dividends, stock dividends or
distributions relating to the Restricted Stock Units, shall be credited to a
book account for the Employee. Upon expiration of the Period of Restriction, the
Company shall issue and deliver to the Employee certificates for shares of the
Company’s common stock, par value $0.01 per share, equal to the total number of
Restricted Stock Units then credited to the Employee until the Employee provides
other instructions, subject to Section 6 below.


6.    TAX WITHHOLDING. The Employee may satisfy any tax withholding obligations
arising with respect to the Restricted Stock Units in whole or in part by
tendering a check to the Company for any required amount, by election to have a
portion of the shares withheld to defray all or a portion of any applicable
taxes, or by election to have the Company or its subsidiaries withhold the
required amounts from other compensation payable to the Employee.


7.    IMPACT ON OTHER BENEFITS. The value of the Restricted Stock Units shall
not be includable as compensation or earnings for purposes of any other benefit
plan or program offered by the Company or its subsidiaries or affiliates.


IN WITNESS WHEREOF, this Restricted Stock Unit Award Agreement is executed by
the parties as of the date set forth above.


2



--------------------------------------------------------------------------------






BRIGGS & STRATTON CORPORATION




By:                        
Todd J. Teske
Chairman, President and
Chief Executive Officer




«Name»


3

